SOMERVILLE, J.
The proper measure of the plaintiff’s damages could not be more than a just recompense for the actual injury he had sustained, by reason of the alleged breach of the contract by the defendants. The recovery could not, therefore, exceed the market value of the trees cut by Goold, which the defendants had given the plaintiff a license to cut, less the amount the plaintiff had agreed to pay for them, with lawful interest on this balance. This is the established rule for a breach of contract to deliver goods, *240where no money has been paid by the vendee. If the price had been paid in advance by the vendee, which is not the case here, a different rule would prevail. — 2 Greenl. Ev. (14th Ed.), § 261; 2 Addison on Contr., § 589; Bell v. Reynolds, 78 Ala. 511; s. c., 56 Amer. Rep. 52; Trustees of Howard College v. Turner, 71 Ala. 429; s. c., 46 Amer. Rep. 326; Johnson v. Allen, 78 Ala. 387.
Neither the evidence, nor the rulings of the court, present any question as to the plaintiff’s right to recover profits as damages. —Reynolds v. Bell, 84 Ala. 496; Griffin v. Colver, 69 Amer. Dec. 718; note, 724.
The charge given by the court was in conflict with this view of the law, and was erroneous.
Reversed and remanded.